PER CURIAM.
We previously dismissed Hasanati’s appeal in the instant cause, and at that time ordered Hasanati to show cause why he should not be prohibited from submitting further pro se appeals, petitions or motions relating to lower tribunal case number F10-8595K, unless such pleadings are signed by an attorney who is a duly licensed member of the Florida Bar.
In response, Hasanati filed a document entitled “Notice of Conditional Acceptance” in which Hasanati states in part: “This (acceptance) is consistent with the terms found in the United Nations Charter, the International Convention on Civil and Political Rights; and does not in any way diminish or extinguish any right(s) to seek vindication elsewhere in the judicial process. It constitutes sufficient evidence for future claims.” Attached to his “Notice of Conditional Acceptance” is a typewritten document entitled “Affidavit of Non-Response” which can only be described as incomprehensible.
Having considered Hasanati’s response to the order to show cause, and haring reviewed the myriad pro se appeals brought by Hasanati related to case number F10-8595K1, we conclude that Hasa-nati has failed to establish good cause and has abused the judicial process through his repeated and meritless pro se appeals and petitions. Accordingly, Jahi Hasanati is prohibited from filing any further pro se appeals, pleadings, motions, or petitions relating to case number F10-8595K. See State v. Spencer, 751 So.2d 47 (Fla.1999) (holding a court can prohibit future pro se pleadings as a sanction for repeated and frivolous filings if the court first provides a pro se litigant notice and an opportunity to respond). We direct the clerk of the Third District Court of Appeal to refuse to accept any such papers relating to lower court case number F10-8595K unless reviewed and signed by an attorney, who is a duly licensed member of the Florida Bar in good standing.

. In less than three years, Hasanati has filed a total of seventeen separate pro se appeals or petitions (including the instant cause) related to the underlying circuit court case: 3D 13-508; 3D12-2781; 3D12-2704; 3D12-2703; 3D12-2128; 3D12-1240; 3D12-1239; 3D12-1238; 3D12-1237; 3D12-852; 3D11-3238; 3D11-1390; 3D11-1123; 3D11-918; 3D10-3069; 3D10-2726.